Citation Nr: 1122710	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appellant testified at a hearing before the Board in April 2010.  


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2006; the immediate cause of death was exsanguination secondary to ruptured esophageal varices; the underlying cause of death was a cirrhotic liver.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 70 percent; tinnitus, rated 10 percent; conjunctivitis rated 0 percent; and bilateral hearing loss rated 0 percent.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2010).  The service-connected disability, to be a contributory cause of death, must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death; this requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the Veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312 (c)(3) (2010).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2010).  

The appellant claims that the Veteran self-medicated with alcohol to treat his PTSD and the use of alcohol caused or aggravated his cirrhosis, which in turn, contributed substantially to his cause of death from ruptured esophageal varices.  

The Veteran died on March [redacted], 2006.  The immediate cause of death was exsanguination secondary to ruptured esophageal varices; the underlying cause of death was a cirrhotic liver.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 70 percent; tinnitus, rated 10 percent; conjunctivitis rated 0 percent; and bilateral hearing loss rated 0 percent.  

Having reviewed the complete record, the Board finds that the preponderance of the evidence establishes that service connection is warranted for the cause of the Veteran's death.  

A medical opinion was obtained from a Board Certified Psychiatrist in February 2011.  The psychiatrist reviewed the record and noted that while the Veteran's alcohol use pre-dated his PTSD diagnosis, a causal relationship was shown between his alcohol use and his PTSD.  The psychiatrist opined that it was at least as likely as not that the Veteran's PTSD symptoms contributed to his use of alcohol.  The psychiatrist further indicated that esophageal varices are a known sequela of liver cirrhosis, with alcoholic liver being a known causative factor in the development of a cirrhotic liver.  Finally, the psychiatrist opined that while the Veteran's use of alcohol pre-dated his development of PTSD, the potential effect of ethanol on the GABA (gamma aminobutryic acid) inhibitory pathways was most likely utilized by the Veteran to lessen PTSD-related symptomatology.  The psychiatrist concluded that it was reasonable to state that the Veteran's death was related to his service-connected disability as the appellant proffered evidence that the Veteran's PTSD was the causative factor in his continued use of alcohol.  

This opinion addresses the salient question of a relationship between the Veteran's service-connected PTSD and his death due to ruptured esophageal varices.  The psychiatrist noted that the Veteran used alcohol to self-medicate his service-connected PTSD, that the use of alcohol led to a cirrhotic liver, and that esophageal varices are a known sequela of liver cirrhosis.

Consequently, with resolution of reasonable doubt in the appellant's favor, the Board finds that a grant of service connection is warranted because the evidence shows that the Veteran's service-connected PTSD caused alcohol abuse that resulted in cirrhosis of the liver and the cirrhosis of the liver resulted in the esophageal varices that were the cause of the Veteran's death.  Therefore, service connection for the cause of death is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


